Case:15-05541-BKT13 Doc#:46 Filed:07/17/19 Entered:07/17/19 08:42:21                  Desc: Main
                           Document Page 1 of 2


                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF PUERTO RICO

         In re:
            MAGDA LIZ OCASIO BORGES                       CASE NO. 15-05541 (BKT)


                           Debtor(s)                      Chapter 13

            BANCO POPULAR DE PUERTO
                     RICO
                            Movant                        INDEX

                              VS.

            MAGDA LIZ OCASIO BORGES                        of acts against property under
            AND ALEJANDRO OLIVERAS                        §362(d)(1) “CAUSE”
                    RIVERA
                CHAPTER 13 TRUSTEE
                         Respondents




                  NOTICE OF WITHDRAWAL OF MOTION FOR RELIEF FROM STAY

        TO THE HONORABLE COURT:
                  COMES NOW BANCO POPULAR DE PUERTO RICO (“Banco Popular”), through

        its undersigned counsel, and very respectfully alleges, states and prays:

                  1. The causes which prompted Movant’s filing of its motion for relief of the automatic

        stay under section 362 (d) of the Bankruptcy Code have been cured by the debtors.

                  2. In view of the above and pursuant to Rule 7041 of the Federal Rules of Bankruptcy

        Procedure, Movant herein voluntarily withdraws its motion for relief from the automatic stay.

              WHEREFORE, it is respectfully requested that this Honorable Court accept the

        withdrawal of this Index.

                  WE HEREBY CERTIFY that a true and correct copy of the foregoing has been filed
Case:15-05541-BKT13 Doc#:46 Filed:07/17/19 Entered:07/17/19 08:42:21                    Desc: Main
                           Document Page 2 of 2
                                                                                                     2


        electronically filed on this day with the Clerk of the Court using the CM/ECF System, which

        will send a notification of such filing to Debtors’ attorney and to Chapter 13 Trustee.

               In San Juan, Puerto Rico, on the 17th day of July, 2019.



                                                SARLAW LLC
                                          Attorneys for Banco Popular
                                             Banco Popular Center
                                             10th Floor, Suite 1022
                                          209 Muñoz Rivera Avenue
                                           San Juan, PR 00918-1009
                                              Tel: (787) 765-2988
                                              Fax: (787) 765-2973
                                             sramirez@sarlaw.com


                                         /S/ Sergio Ramírez de Arellano
                                                USDC PR 126804
